JONES, Justice
(concurring specially):
I write separately to suggest for the Advisory Committee’s consideration a simplified rule of civil procedure: Where recovery for loss of future earnings or earning capacity is justified by the evidence, the plaintiff has the burden of proving life expectancy, the method of reducing the full loss of future earnings to present value, and the appropriate rate of interest; and this burden may be met by introducing into evidence the mortality tables, the annuity tables, and the legal rate of interest (8% per annum for written contracts), all of which are found in the annual Acts of Alabama and Alabama Code (1975).